DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-11, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and(a)(2) as being anticipated by Douillard et al. 20170124781.
In regards to claims 5, 8, 10, 14, 16 and 18 Douillard discloses a method comprising: receiving log data associated with a vehicle ((0119]);
assigning a first region and a second region to the log data; identifying a first object within the log
data; associating the first object with the first region based at least in part on a position of the first
object relative to a position of the vehicle and a position of the first region relative to the position of
the vehicle ([0070]); generating, based at least in part on the association of the first object with the
first region, a statistical model ((0154]); determining a scenario based at least in part on the
statistical model, the scenario comprising a second object to be represented in a simulation; and
executing the scenario to determine a response of a simulated vehicle controller to the scenario
({0165]-J0167)). In regards to claims 6 and 7 see paragraph 63-66. In regards to claims 9 and 17 see paragraph 149. In regards to claim 11 see paragraph 81.
0063] Localizer 368 is configured to receive sensor data from one or more sources, such as GPS data 352, wheel data, IMU data 354, Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330. According to some examples, localizer 368 may generate or update the pose or position of any autonomous vehicle in real-time or near real-time. Note that localizer 368 and its functionality need not be limited to “bi-directional” vehicles and can be implemented in any vehicle of any type. Therefore, localizer 368 (as well as other components of AV controller 347a) may be implemented in a “uni-directional” vehicle or any non-autonomous vehicle. According to some embodiments, data describing a local pose may include one or more of an x-coordinate, a y-coordinate, a z-coordinate (or any coordinate of any coordinate system, including polar or cylindrical coordinate systems, or the like), a yaw value, a roll value, a pitch value (e.g., an angle value), a rate (e.g., velocity), altitude, and the like.

[0064] Perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data. External objects, for instance, may be objects that are not part of a drivable surface. For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label). Based on the classification of these external objects, the external objects may be labeled as dynamic objects or static objects. For example, an external object classified as a tree may be labeled as a static object, while an external object classified as a pedestrian may be labeled as a static object. External objects labeled as static may or may not be described in map data. Examples of external objects likely to be labeled as static include traffic cones, cement barriers arranged across a roadway, lane closure signs, newly-placed mailboxes or trash cans adjacent a roadway, etc. Examples of external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type. Further data about the external object may be generated by tracking the external object. As such, the classification type can be used to predict or otherwise determine the likelihood that an external object may, for example, interfere with an autonomous vehicle traveling along a planned path. For example, an external object that is classified as a pedestrian may be associated with some maximum speed, as well as an average speed (e.g., based on tracking data). The velocity of the pedestrian relative to the velocity of an autonomous vehicle can be used to determine if a collision is likely. Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects. In some examples, the level of uncertainty may be expressed as an estimated value (or probability).
[0065] Planner 364 is configured to receive perception data from perception engine 366, and may also include localizer data from localizer 368. According to some examples, the perception data may include an obstacle map specifying static and dynamic objects located in the vicinity of an autonomous vehicle, whereas the localizer data may include a local pose or position. In operation, planner 364 generates numerous trajectories, and evaluates the trajectories, based on at least the location of the autonomous vehicle against relative locations of external dynamic and static objects. Planner 364 selects an optimal trajectory based on a variety of criteria over which to direct the autonomous vehicle in way that provides for collision-free travel. In some examples, planner 364 may be configured to calculate the trajectories as probabilistically-determined trajectories. Further, planner 364 may transmit steering and propulsion commands (as well as decelerating or braking commands) to motion controller 362. Motion controller 362 subsequently may convert any of the commands, such as a steering command, a throttle or propulsion command, and a braking command, into control signals (e.g., for application to actuators or other mechanical interfaces) to implement changes in steering or wheel angles 351 and/or velocity 353.

[0066] FIGS. 3B to 3E are diagrams depicting examples of sensor field redundancy and autonomous vehicle adaption to a loss of a sensor field, according to some examples. Diagram 391 of FIG. 3B depicts a sensor field 301a in which sensor 310a detects objects (e.g., for determining range or distance, or other information). While sensor 310a may implement any type of sensor or sensor modality, sensor 310a and similarly-described sensors, such as sensors 310b, 310c, and 310d, may include Lidar devices. Therefore, sensor fields 301a, 301b, 301c, and 301d each includes a field into which lasers extend. Diagram 392 of FIG. 3C depicts four overlapping sensor fields each of which is generated by a corresponding Lidar sensor 310 (not shown). As shown, portions 301 of the sensor fields include no overlapping sensor fields (e.g., a single Lidar field), portions 302 of the sensor fields include two overlapping sensor fields, and portions 303 include three overlapping sensor fields, whereby such sensors provide for multiple levels of redundancy should a Lidar sensor fail.
[0070] Perception engine 466 is configured to, for example, assist planner 464 in planning routes and generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting. Further, probabilities may be associated with each of the object of interest, whereby a probability may represent a likelihood that an object of interest may be a threat to safe travel (e.g., a fast-moving motorcycle may require enhanced tracking rather than a person sitting at a bus stop bench while reading a newspaper). As shown, perception engine 466 includes an object detector 442 and an object classifier 444. Object detector 442 is configured to distinguish objects relative to other features in the environment, and object classifier 444 may be configured to classify objects as either dynamic or static objects and track the locations of the dynamic and the static objects relative to autonomous vehicle 430 for planning purposes. Further, perception engine 466 may be configured to assign an identifier to a static or dynamic object that specifies whether the object is (or has the potential to become) an obstacle that may impact path planning at planner 464. Although not shown in FIG. 4, note that perception engine 466 may also perform other perception-related functions, such as segmentation and tracking, examples of which are described below.
[0081] An example of a data exchange for facilitating teleoperations via the communications protocol is described as follows. Consider that obstacle data 920 is generated by a perception system of an autonomous vehicle controller. Further, planner options data 924 is generated by a planner to notify a teleoperator of a subset of candidate trajectories, and position data 926 is generated by the localizer. Obstacle data 920, planner options data 924, and position data 926 are transmitted to a messaging service bridge 932, which, in accordance with message service configuration data 934, generates telemetry data 940 and query data 942, both of which are transmitted via data-centric messaging bus 972 into teleoperator application 901 as telemetry data 950 and query data 952. Teleoperator API 962 receives telemetry data 950 and inquiry data 952, which, in turn are processed in view of Route data 960 and message service configuration data 964. The resultant data is subsequently presented to a teleoperator 908 via teleoperator computing device 904 and/or a collaborative display (e.g., a dashboard display visible to a group of collaborating teleoperators 908). Teleoperator 908 reviews the candidate trajectory options that are presented on the display of teleoperator computing device 904, and selects a guided trajectory, which generates command data 982 and query response data 980, both of which are passed through teleoperator API 962 as query response data 954 and command data 956. In turn, query response data 954 and command data 956 are transmitted via data-centric messaging bus 972 into autonomous vehicle application 930 as query response data 944 and command data 946. Messaging service bridge 932 receives query response data 944 and command data 946 and generates teleoperator command data 928, which is configured to generate a teleoperator-selected trajectory for implementation by a planner. Note that the above-described messaging processes are not intended to be limiting, and other messaging protocols may be implemented as well.
0119] FIG. 31 is a diagram depicting an architecture of a mapping engine, according to some embodiments. Diagram 3100 includes a 3D mapping engine that is configured to receive trajectory log data 3140, Lidar log data 3172, camera log data 3174, radar log data 3176, and other optional logged sensor data (not shown). Logic 3141 includes a loop-closure detector 3150 configured to detect whether sensor data indicates a nearby point in space has been previously visited, among other things. Logic 3141 also includes a registration controller 3152 for aligning map data, including 3D map data in some cases, relative to one or more registration points. Further, logic 3141 provides data 3142 representing states of loop closures for use by a global pose graph generator 3143, which is configured to generate pose graph data 3145. In some examples, pose graph data 3145 may also be generated based on data from registration refinement module 3146. Logic 3144 includes a 3D mapper 3154 and a Lidar self-calibration unit 3156. Further, logic 3144 receives sensor data and pose graph data 3145 to generate 3D map data 3120 (or other map data, such as 4D map data). In some examples, logic 3144 may implement a truncated sign distance function (“TSDF”) to fuse sensor data and/or map data to form optimal three-dimensional maps. Further, logic 3144 is configured to include texture and reflectance properties. 3D map data 3120 may be released for usage by a manual route data editor 3160 (e.g., an editor to manipulate Route data or other types of route or reference data), an automated route data generator 3162 (e.g., logic to configured to generate route data or other types of road network or reference data), a fleet of autonomous vehicles 3164, a simulator 3166, a teleoperator computing device 3168, and any other component of an autonomous vehicle service. Mapping engine 3110 may capture semantic information from manual annotation or automatically-generated annotation as well as other sensors, such as sonar or instrumented environment (e.g., smart stop-lights).
[ 0149] Cameras may be used to create grid maps of the current environment of the AV system 3602 to aid in localizing the AV system 3602. Camera data may be fused with LIDAR sensor data such that the edges detected by the LIDAR sensors may be aligned with edges of objects in the images captured by one or more cameras positioned on the AV system 3602 in various locations. In this way, a new fused data stream that includes camera data and LIDAR sensor data may be maintained and continuously calibrated. Further, this fused data stream may also be aligned with external map data files, such as RNDF files and mission data files, by various systems of the AV system 3602, including the localizer and planner. Discrepancies may be detected based on the fusing of the data, such as changes in lane markings from a downloaded RNDF file, as well as new buildings and structures being erected. By calibrating the sensors jointly and against each other, these discrepancies may be resolved.

0154] Mounted cameras 3606 on the AV system 3602 may be used to aid in perception of the environment by the AV system 3602. Mounted cameras 3606 may be arranged such that a camera is located at each corner of every side of the AV system 3602, including the front, rear, and sides, relative to the direction of travel 3630. As mentioned above, images may be fused with LIDAR sensor data by aligning detected edges from laser returns with edges identified in the images. In the example above, mounted cameras 3606 may be used to capture images that may be fused with the LIDAR sensor data, including the miscalibrated sensor. Part of the fusion process may include generating a probabilistic model to label and identify objects within the captured images based on the LIDAR sensor data. Here, the probability that the labeled point 3626 would not be 100% because the miscalibrated LIDAR sensor returned differing reflectivity and distance values. However, a separate process may identify the speed limit sign as a landmark 3632 that has been captured and identified before based on historical log files, download map data, and the like, such that the labeled point 3626 is identified with 100% probability. This separate process may then confirm that the LIDAR sensor returning the differing reflectivity and distance values requires calibration, in one embodiment.
0165] A generative model module 3710 may generate various probabilistic models for different calibration scenarios. An expectation model may be generated by the generative model module 3710 to calibrate an errant LIDAR sensor based on other LIDAR sensor data, IMU data, camera data, RADAR data, SONAR data, and/or odometry data. In one embodiment, an expectation model may be generated for fused data that includes camera data and LIDAR sensor data, where the 3D point cloud data has been fused with image data. In other embodiments, two models may be generated for determining calibration parameters for a miscalibrated sensor, where a first model is generated for an expected sensor measurement based on other similar sensors and a second model is generated for an expected sensor measurement based on other types of data, such as other types of sensors, log file data reporting previously measured data points, and/or map data.

[0166] For example, the AV system 3602 may use log file data retrieved from the log file store 3716 and/or sensor data being generated from sensors 3610 to assign a probability score of the likelihood of an object being correctly labeled within the field of perception, such as labeled point 3626 being correctly correlated with the landmark 3632. Probability scores such as this may be generated from past sensor measurements and current sensor measurements, including the potentially miscalibrated sensor, in one embodiment. In another embodiment, a localizer, as described above with respect to FIG. 4, may generate probabilistic map tiles that assign probabilities to each map tile, which may be 16 cm×16 cm, in one embodiment. Map tiles may then be compared with map tile data retrieved from a map tile store 3718, in an embodiment. A generative model may be generated by the generative model module 3710 to determine the probabilities of the correctness of each stored map tile based on the currently measured sensor data, in an embodiment. A new map tile may be generated and stored in the map tile store 3718 based on the measured sensor data, in another embodiment. The AV system 3602 is able to compute these probabilities in real-time, as the vehicle is in operation, because of processing power of on-board computers, super-fast processors, and low-latency log file retrieval and storage.

[0167] A heuristics engine module 3712 may provide one or more heuristic rules for optimizing various searches for optimal calibration parameters. A typical method for calibration involves an initial guess that converges towards an optimal calibration parameter through a series of step-wise increments, using generative probabilistic models provided by the generative model module 3710. Because a search is computationally expensive, a heuristic rule may be used to arrive at a calibration parameter that is acceptable, but not the most optimal calibration parameter. Various predetermined thresholds may be used by the heuristics engine module 3712 in the heuristic rules to ensure that the AV system 3602 is operating within acceptable safe operating parameters.

Allowable Subject Matter
Claims 1-4 are allowed.

Claims 12, 13, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                            PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661